The statute permits the jury to draw an inference of guilt from the fact that the accused possesses a federal license. The majority extend the statute by permitting an inference of possession to be drawn in turn from the fact that a license was issued nine months earlier. The building of inference upon inference has often been disfavored, as in *Page 936 
Moran v. State, 179 Ark. 3, 13 S.W.2d 828, although it should be allowed whenever the probable truth of the from the fact proved is sufficient to satisfy the burden of proof required in the particular case. See Wigmore on Evidence (3d Ed.), 41. I hardly think that the issuance of a license in July shows beyond a reasonable doubt that the recipient still possesses it nine months later. We have often said that circumstantial evidence of guilt must exclude every other reasonable hypothesis. Here the license may have been surrendered or canceled; the appellant may even have destroyed it in a moment of contrition. I do not consider the State's proof to have been strong enough to bring the case within the statute, which is to be strictly construed; so I think the giving of the instruction was error,
ROBINS, J., concurs in this dissent. *Page 937